DETAILED ACTION
This communication is in respond to applicant’s amendments filed on June 8, 2022. Claims 1-2, 4-5, 7-8, 10-13, 15-19, 21 and 23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner attempted to contact applicant’s representative on 06/13/2022 to resolve double patenting issues and was not able to speak with applicant’s representative.

Response to Amendment / Arguments
Rejection of claims 3, 9 and 14 under 35 USC 112(d) have been withdrawn in light of applicant’s amendment.
Applicant's arguments filed on 06/08/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument:
“The claims stand rejected on the ground of non-statutory double patenting over claims 1-18 of U.S. Patent No. 10,482,227. Applicant submits that the claims of the '227 patent do not teach or suggest "wherein the brain pattern sequence includes a plurality of different types of tests over a time sequence performed consecutively". The Examiner has merely provided a conclusory statement for this feature and has not relied on the claims of the '227 patent.” (Applicant’s response filed on 06/08/2022, page 8, emphasis omitted).
Examiner’s Response:
The examiner respectfully disagrees. At the onset, “consecutive” is implied in the term “sequence”, i.e., tests performed over a time sequence performed consecutively is implicitly recited in the ‘227 patent claim, as the ‘227 patent recites “...decoding brain activity into a brain pattern sequence”, each element in the sequence is clearly in consecutive order; Further, as one of ordinary skill in the art would recognize, to obtain the brain pattern sequence based on a plurality of types of brain activity as recited in the ‘227 patent, there are a finite number of identified predictable solutions --- specifically, there are only two possible ways to perform the tests to obtain the sequences: either consecutively, or simultaneously, therefore, a plurality of different types of tests over a time sequence performed consecutively is an obvious variant of the ‘227 patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-5, 7-19, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,482,227 in view of US PG-PUB No. 2014/0126782 A1 to Takai et al. (hereinafter Takai), US PG-PUB No. 2014/0347265 A1 to Aimone et al. (hereinafter Aimone) and US PG-PUB No. 2017/0228526 A1 to Cudak et al. (hereinafter Cudak). With respect to the claims of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,482,227
1. A computer-implemented authentication method, the method comprising: 



matching a brain pattern sequence for a sequential task, the sequential task being a predetermined password to allow access to a system, 




wherein the brain pattern sequence is calculated by analyzing a signal of the brain activity to determine a timing and a duration of the brain activity while performing the sequential task in order to confirm a selection of an image of the images that completes the sequential task in order to confirm a selection of an image of the images that completes the sequential task, comprising outputting a result of the analyzing to a device that is locked via the predetermined password, wherein a second sequential task is performed after a successful completion of the sequential task, 
wherein the brain pattern sequence includes a plurality of different types of tests over a time sequence performed consecutively (Examiner’s note: As the ‘227 patent recites the brain pattern sequence being generated from decoding brain activity, therefore when the brain pattern sequence comprises an element of a plurality of types of brain activity implies different types of test being corresponding to decoding of different types of brain activity).
1. A computer-implemented authentication method, the method comprising: 
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity...
(claim 1)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...
....


Claim 3. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.

2. The computer-implemented method of claim 1, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
2. The computer-implemented method of claim 1, wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
3. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. A computer program product for authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 




matching a brain pattern sequence for a sequential task, the sequential task being a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity while performing the sequential task,
and outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password,
wherein the brain pattern sequence includes a plurality of different types of tests over a time sequence performed consecutively (Examiner’s note: As the ‘227 patent recites the brain pattern sequence being generated from decoding brain activity, therefore when the brain pattern sequence comprises an element of a plurality of types of brain activity implies different types of test being corresponding to decoding of different types of brain activity).
10. A computer program product for authentication, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; 
matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is under a threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold the brain activity to determine a timing and a duration of the brain activity.
(claim 10)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...
13. The computer program product of claim 10, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
8. The computer program product of claim 7, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
11. The computer program product of claim 10, wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
9. The computer program product of claim 7, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
13. The computer program product of claim 10, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
10. The computer program product of claim 7, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
14. The computer program product of claim 10, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
11. The computer program product of claim 7, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
16. The computer program product of claim 10, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
12. An authentication system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: 




matching a brain pattern sequence for a sequential task, the sequential task being a predetermined password to allow access to a system, 





wherein the brain pattern sequence is calculated by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity while performing the sequential task,

and outputting a result of the analyzing the signal slope to a device that is locked via the predetermined password,
wherein a second sequential task is performed after a successful completion of the sequential task, wherein the brain pattern sequence includes a plurality of different types of tests over a time sequence performed consecutively (Examiner’s note: As the ‘227 patent recites the brain pattern sequence being generated from decoding brain activity, therefore when the brain pattern sequence comprises an element of a plurality of types of brain activity implies different types of test being corresponding to decoding of different types of brain activity).
18. An authentication system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: decoding brain activity into a brain pattern sequence as an entry for a password into a locked device; applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; matching the brain pattern sequence with a predetermined password to allow access to a system; and embedding an alarm module which activates when the user is a under threat as determined by the brain pattern sequence matching a security password as the predetermined password, wherein a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity.
(claim 18)...
decoding brain activity into a brain pattern sequence as an entry for a password into a locked device...
(claim 18)...


....
4. ...  wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
13. The system of claim 12, wherein the brain pattern sequence is deducted from brain activity received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
2....
wherein the brain activity is received via electroencephalography (EEG) of which is processed into a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope, wherein the brain activity is classified into user actions associated with the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope, and wherein the classified brain activity is matched with the predetermined password based on a threshold error compared to the time domain feature, the frequency domain feature, the spatial domain feature, and the signal slope of the brain activity.
14. The system of claim 12, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
4. ...  wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
15. The system of claim 12, further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
5. ....further comprising combining multi-mode brain activities to confirm the brain pattern sequence.
16. The system of claim 12, wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
7. ....wherein the brain pattern sequence comprises a multi-sequence brain pattern sequence of which a user will obtain authorization directly if a recognition accuracy of a first brain activity is greater than a predetermined threshold to proceed to a next sequence of the multi-sequence brain pattern sequence, and wherein a time domain feature, a frequency domain feature, a spatial domain feature, and a signal slope of each brain activity are distilled and combined.
17. The system of claim 12, embodied in a cloud-computing environment.
9.....embodied in a cloud-computing environment.
18. The computer-implemented method of claim 1, wherein the sequential task is performed using a brain function in a specific order.
1....
applying brain dialogue to interact with a user while the user is entering the brain pattern sequence; ...
19. The computer-implemented method of claim 1, wherein the second sequential task utilizes a different type of a task.
4. The computer-implemented method of claim 1, wherein the brain pattern sequence comprises an element of a plurality of types of brain activity.
21. The computer-implemented method of claim 1, wherein a signal is sent to a third- party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity.
(claim 1)...
a signal is sent to a third-party when the alarm module activates as a result of the threat, and wherein the decoding deducts the brain pattern sequence by analyzing a signal slope of a slope threshold of the brain activity to determine a timing and a duration of the brain activity.


With respect to claims 1, 7, 12, and 18, the US Pat. No. 10,482,227 does not recite the brain pattern sequence a sequential task being a predetermined password and the brain pattern sequence being based on the brain activity while performing the sequential task, the sequential task is performed using a brain function in a specific order; however, in an analogous art in user authentication using measured brain activity, Takai disclosed capturing user biological feature using sensors including brain-wave sensor (Takai, par 0077) and capture sensor data for a sequential task, the sequential task being a predetermined password to allow access to a system, the sequential task is performed using a brain function in a specific order (Takai, Fig 9A-9B, Fig. 10A-10C, and par 0116-0120, “...By using the inside camera, the myoelectric sensor, or the electrooculogram sensor, the operation input unit 601 can identify the personal identification number "0507" by detecting in what order the user's gaze point passes over the numeric keypad.... In the illustrated example, the user gazes at the numbers in the order 0-45-40-47 to input a personal identification number "0507"...”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to incorporate the password based task sequence for authentication as disclosed by Takai, such modification provides secure access control based on user biological state while provide feedback to user during the process which improves ease of use; the US Pat. No. 10,482,227 in view of Takai does not recite the task include images displayed at a specific frequency, and calculate brain pattern by comparing a signal of a cortex to the specific frequency of the images in the sequential task, however, in an analogous art in EEG based user computer interactions, Aimone disclosed detecting user’s gaze point by displaying images / objects at a specific frequency and calculate brain signal by comparing a signal of a cortex to the specific frequency of the images / objects (Aimone, par 0107, “Steady state visually evoked potentials (SSVEP) may also be measured by bio-signal sensors employed by the wearable computing device. When an object is flashing at a certain frequency, that frequency can be detected in the head. This can be used to select objects. For example, if several images on the display are flashing at different frequencies from one another, and the user looks at one of the images indicating an interest in that image, the wearable computing device may determine this interest by detecting the frequency at which the object is flashing by measuring the user's EEG. In another example, if there are two images on screen, and image A is flashing at 7 hz and image B at 5 hz, and a steady 5 hz wave is detected in the viewer's EEG, then it can be determined that the viewer was interested in object B. The wearable computing device may therefore be configured to conclude the user wishes to select this image, or that the user is interested in receiving more information about the image.”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to further incorporate the use of SSVEP measuring for identify user’s selection as disclosed by Aimone, such modification would allow the system to accurately capture user’s selection; The US Pat. No. 10,482,227 further does not recite a second sequential task is performed after a successful completion of the sequential task, however, in an analogous art in stimuli-based authentication, Cudak disclosed a second sequential task is performed after a successful completion of the sequential task, and wherein the second sequential task utilizes a different type of a task (Cudak, par 0007, “the method includes presenting one or more additional stimuli to the person, measuring an additional brainwave response of the person to the one or more additional stimuli, and comparing the measured additional brainwave response to one or more prerecorded responses to determine an updated likelihood that the person is correctly identified”, i.e., multiple authentication processes are performed; and par 0005, “the one or more presented stimuli may include a visual stimulus, an audio stimulus, an audiovisual stimulus, a tactile stimulus, and/or an olfactory stimulus. In a certain embodiment, the one or more presented stimuli may include multiple stimuli of more than one type”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the US Pat. No. 10,482,227 to further incorporate the concept of multiple stimuli based authentication as disclosed by Cudak, such modification would provide increased system security via addition factors for user verification.
As per claim 23, although the ‘227 patent does not explicitly recites the time sequence is set by the user, the examiner takes official notice that providing user ability to set parameters is well known and used before the effective filing date of the invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of the ‘277 to incorporate the concept of providing user ability to set parameters, in order to make the system more user friendly by providing additional functionalities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491